Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 11, 2021 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1-5, 8-10, 12 and 13 are currently pending.
Claims 1, 2, 10, 12 and 13 are amended.
	Claims 6, 7, 11, and 14-20 are cancelled.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutova et al. (US 2018/0092947 A1) in view of Sauerbeck et al. (Experimental Neurology, 2011) (ref. of record) as evidenced by Colle et al. (Neuropsychiatric Disease and Treatment, 2017) (ref. of record).
With respect to claim 1, Gutova teaches treating traumatic brain injury by administering mesenchymal stem cells to a human or non-human subject (0036, 0039, 0044, 0056 and 0073).  With respect to claims 9, 12 and 13, Gutova teaches the mesenchymal stem population is from humans and the subject is human (0039 and 0056).  With respect to claim 10, Gutova teaches the mesenchymal stem population is allogeneic or autologous (0044).  
Gutova does not teach the method further comprising administering a peroxisome proliferator-activated receptor gamma (PPARγ) agonist to the subject and where the PPARγ agonist is a thiazolidinedione (TZD), pioglitazone, rosiglitazone, troglitazone, englitazone, balaglitazone, rivoglitazone, ciglitazone, lobeglitazone, netoglitazone, honokiol, amorfrutin 1, amorfrutin B, amorphastilbol, or a pharmaceutically acceptable salt of any one of the agonists as recited in claim 1, where the PPARγ agonists is administered to the subject prior to the administration of the stem or progenitor cells as claim 2, where the PPARγ agonist is a selective PPARγ agonist as recited in claim 4, or where the PPARγ agonist is pioglitazone as recited in claim 8.   However, Sauerbeck teaches a method of treating traumatic brain injury by administering, Pioglitazone, a PPARγ agonist, to rats with traumatic brain injury (abstract and pg. 133 Col. 1 para. 2).  Sauerbeck teaches that administering Pioglitazone, a selective PPARγ agonist as evidenced by Colle, to rats with traumatic 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gutova in view of Sauerbeck (as applied to claims 1, 4, 8-10, 12 and 13 above), and further in view of Mironov (US 2009/0214484 A1) (ref. of record).
The teachings of Gutova and Sauerbeck can be found in the previous rejection above.
Neither Gutova nor Sauerbeck teach the method where the PPARγ agonists is administered to the subject prior to the administration of the stem or progenitor cells as claim 2.  However, Mironov teaches a similar method for treating CNS disorders by administering a neural stem cell composition (progenitor cells) and a mesenchymal stem cell composition (abstract) and where secondary treatments can be given to support the viability and growth of the transplanted cells (0245).  Accordingly, it would have been obvious to one of ordinary skill in the art based on the teachings of Mironov, that the agonist could be administered prior to the mesenchymal stem cell compositions, since Mironov teaches administering another agent along with the stem cell compositions that can be administered in any order and at multiple intervals.  It would have been within the purview of one ordinary skill in the art based on the teachings of the prior art, that the order of administering the PPARγ agonist and the stem cell composition could be adjusted and that the agonist could be administered prior to the mesenchymal stem cell compositions, since Mironov teaches administering another agent along with the stem cell compositions that can be administered in any order and at multiple intervals.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gutova in view of Sauerbeck (as applied to claims 1, 4, 8-10, 12 and 13 above), and further in view of Pruzanski et al. (US 2018/0117065 A1, effective filing date Apr. 7, 2015) (ref. of record) and Wang et al. (Biochemical Pharmacology, 2014) (ref. of record).
The teachings of Gutova and Sauerbeck can be found in the previous rejection above. 
Although Sauerbeck teaches the PPARγ agonist of Pioglitazone, Sauerbeck does not teach the additional PPARγ agonists listed in claim 1 or where the PPARγ agonist is a dual PPARγ agonist as recited in claim 5.  In addition to the above mentioned PPARγ agonist of Pioglitazone, instant claim 1 discloses rosiglitazone, troglitazone, englitazone, balaglitazone, rivoglitazone, ciglitazone, lobeglitazone, netoglitazone, honokiol, amorfrutin 1, amorfrutin B, and amorphastilbol which are obvious substitutions and known equivalents in the art.  Pruzanski teaches PPARγ agonists include rosiglitazone, troglitazone, pioglitazone, englitazone, balaglitazone, rivoglitazone, ciglitazone, lobeglitazone, netoglitazone (0039) or functional equivalents.  Similarly, Wang teaches honokiol, amorfrutin 1, amorfrutin B and amorphastilbol are  (pg. 79 Col. 1 last para.).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the combined teachings of Gutova and Sauerbeck in such a way that the PPARγ agonists for the purpose being able to treat traumatic brain injury with a PPARγ agonists.  Furthermore, it would have been obvious to one skilled in the art to have further modified the combined teachings of Gutova and Sauerbeck such that the PPARγ agonists is one of those listed, since these were known PPARγ agonists as taught by Pruzanski and Wang.  Such a modification merely involves the substitution of one known type of PPARγ agonists for another for the treatment of traumatic brain injury with a PPARγ agonists.	
Although neither Gutova nor Sauerbeck teach the method further comprising administering two or more PPARγ agonists are administered to the subject as recited  claim 3, it would have been obvious to one of ordinary skill in the art that multiple different PPARγ agonists could be administered based on the teachings of Gutova, Sauerbeck and Wang.  Gutova teaches additional agents may be administered to the subject with traumatic brain injury (0081), Sauerbeck teaches PPARγ agonists aid in the treatment of traumatic brain injury (abstract and pg. 133 Col. 1 para. 2), and Wang teaches multiple different PPARγ agonists were known at the time (abstract and pg. 75 Col. 1 para. 2-4).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jun. 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that Mironov does not teach the method where only mesenchymal stem cells are administered as recited in the newly amended claims and only teaches methods where both neural stem cells and mesenchymal stem cells are administered (Remarks pg. 5 last para. 3 to pg. 6 para. 3).  Applicant further argues that Sauerbeck, Colle, Pruzanski and Wang do not cure the deficiencies of Mironov (Remarks pg. 6 para. 4 to pg. 7 para. 4).  Similarly, Applicant argues that there is no teaching in Mironov to motivate a skilled artisan to select a PPAR agonist as the “other agent” and to be used in combination with mesenchymal stromal cells or mesenchymal progenitor cells without neural stem cells (Remarks pg. 7 last para.).  The Applicant’s amendments limiting claim 1 to a method of “consisting of administering…” to exclude additional steps in the method necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Mironov failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gutova clearly teaches that other agents in combination with the mesenchymal stem cell composition can be administered to treat the traumatic brain injury.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the administration of a PPARγ agonist and mesenchymal stem cells for their known benefits in treating traumatic brain injury, as disclosed by Gutova and Sauerbeck, and since each is well known in the art for their claimed purpose.  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632